senitaathasta

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

USDC Spry
UNITED STATES DISTRICT COURT DOCUMEN?
SOUTHERN DISTRICT OF NEW YORK ELECY Eo". tf ASF & tulep
Odin L PDO |
vin Lopez RS woe ry of , OTe"
Plaintiff, DATE BLED DEC O'S 201
-against- ——
19cv11223(GBD)
Thomas Decker in his official capacity as New York City ' ORDER |
Field Office Director, U.S. Immigration and Customs .
Enforcement; Chad Wolf in his official capacity as Acting . |
Secretary of the U.S. Department of Homeland Security; |
William Barr in his official capacity as General U.S.
Department of Justice,
Defendant |
X |
|

GEORGE B. DANIELS, DISTRICT JUDGE:

t

ODVIN LOPEZ, has petitioned this court for a writ of habeas corpus pursuant to
28 U.S.C. §2241. Upon review of that petition, the government is ordered to submit a
response to the petition on or before January 20, 2020.

The clerk of the court is directed to serve a copy of this order and the undestying
petition on the United States Attorney for the Southern District of New York.

|

Dated: New York, New York !
December 9, 2019

|

|

|

|

SO ORDERED:

 
     

orge B. Daniels
tates District Judge

 
